DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on February 26, 2021.  These drawings are acceptable.
Claim Objections
Claims 1, 3-4, and 7 are objected to because of the following informalities:  Claim 1, line 38, “the assignment” lacks proper antecedent basis.  Claim 3, line 43, “is designed” should be “designed”.  Claim 4, line 47, “input phase pole input phase pole” should be “input phase pole”.  Claim 7, line 14, “ascertaining, a voltage sensor” should be “ascertaining, via a voltage sensor”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-16 are objected to as being dependent upon a base claim that has been objected to, or because of informalities, but would be allowable if rewritten with the informalities corrected.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-2, 8-9, and 14 contain allowable subject matter because none of the prior art of record discloses or suggests assignment changed periodically during operation at certain time intervals depending on how the voltage level changes, wherein a change in the assignment takes place at least after a plurality of cycles through sinusoidal oscillation of the AC voltage, in combination with the remaining claimed features.
Claims 3, 10, and 15 contain allowable subject matter because none of the prior art of record discloses or suggests assignment changed periodically during operation at certain time intervals depending on how the voltage level changes, wherein a change in the assignment takes place at least after a plurality of cycles through the sinusoidal oscillation of the AC voltage, in combination with the remaining claimed features.
Claims 4-6, 11-12, and 16 contain allowable subject matter because none of the prior art of record discloses or suggests assignment changed periodically during operation at certain time intervals depending on how the voltage level changes, wherein a change in the assignment takes place at least after a plurality of cycles through the sinusoidal oscillation of the AC voltage, in combination with the remaining claimed features.
Claims 7 and 13 contain allowable subject matter because none of the prior art of record discloses or suggests changing an assignment of connection, periodically during operation at certain time intervals, depending on how the voltage level changes, wherein a change in the assignment takes place at least after a plurality of cycles through the sinusoidal oscillation of the AC voltage, in combination with the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US patents of Smith et al. (8,774,977) and Guillemin et al. (10,038,320) 
correspond to US patent application publications 2013/0030588 and 2016/0105024, respectively.
This application is in condition for allowance except for the following formal matters: 
See the informalities set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/           Primary Examiner, Art Unit 2836